Case 2:15-cv-02285-GW-KK Document 65 Filed 07/29/20 Page 1 of 1 Page ID #:649




 1
 2
 3
 4
 5
 6
                             UNITED STATES DISTRICT COURT
 7
                            CENTRAL DISTRICT OF CALIFORNIA
 8
 9
10    JOHN L. MILLER,                             Case No. CV 15-2285-GW (KK)
11                               Plaintiff,
12                          v.                    ORDER ACCEPTING FINDINGS
                                                  AND RECOMMENDATION OF
13    S. ACOSTA, ET AL.,                          UNITED STATES MAGISTRATE
                                                  JUDGE
14                               Defendant(s).
15
16
17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Complaint, the
18   relevant records on file, and the Amended Report and Recommendation of the
19   United States Magistrate Judge. The Court has engaged in de novo review of those
20   portions of the Amended Report to which Plaintiff has objected. The Court accepts
21   the findings and recommendation of the Magistrate Judge.
22         IT IS THEREFORE ORDERED that Judgment be entered dismissing this
23   action with prejudice and without leave to amend.
24
     Dated: July 29, 2020
25
26                                       HONORABLE GEORGE H. WU
                                         United States District Judge
27
28
